              Case 2:20-cv-00952-BHS Document 69 Filed 11/20/20 Page 1 of 1




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    LESLIE WHITE,                                       CASE NO. C20-0952-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    ETHICON, INC.,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. The Court hereby TRANSFERS this case
18   to the Honorable Benjamin H. Settle, United States District Judge. All future pleadings in this
19   case shall bear the caption C20-0952-BHS.
20          DATED this 20th day of November 2020.
21                                                          William M. McCool
                                                            Clerk of Court
22

23                                                          s/Paula McNabb
                                                            Deputy Clerk
24

25

26


     MINUTE ORDER
     C20-0952-JCC
     PAGE - 1
